Exhibit 10.5
AGREEMENT
     This Agreement (“Agreement”) is made by and between Milan Puskar
(“Mr. Puskar”) and Mylan Inc. (the “Company”) (collectively referred to as the
“Parties” or individually referred to as a “Party”), as of September 22, 2009.
RECITALS
     WHEREAS, the Parties agree that Mr. Puskar will cease serving on the Board
of Directors (the “Board”) of the Company on or before September 30, 2009 (the
“Separation Date”).
     WHEREAS, in light of Mr. Puskar’s extensive knowledge and expertise and his
longstanding association with the Company as an executive and a Board member,
the Company desires to retain Mr. Puskar in a consulting capacity in accordance
with this Agreement.
     WHEREAS, in recognition of Mr. Puskar’s commitment and service to the
Company and to establish the terms for a consulting relationship, Mr. Puskar and
the Company desire to set forth herein their respective rights and obligations
in connection with Mr. Puskar ceasing to serve on the Board of the Company and
in connection with his future consulting services.
     NOW, THEREFORE, in consideration of the mutual promises made herein and
intending to be legally bound hereby, the Company and Mr. Puskar hereby agree as
follows:
COVENANTS
     1. Resignation from Board. Mr. Puskar shall cease serving on the Board on
or before the Separation Date.
     2. Consulting Services; Other Payments. Subject to compliance with all the
terms of this Agreement:
          (a) Consulting Fees. Mr. Puskar shall provide such consulting services
to the Company as the Chief Executive Officer of the Company shall reasonably
request and at such times and at such locations that are mutually agreeable to
Mr. Puskar and the Company; provided, however, that such consulting services to
be provided by Mr. Puskar shall not unreasonably interfere with Mr. Puskar’s
other business and personal commitments. In exchange for providing such
consulting services during the Consulting Period, Mr. Puskar shall receive a
payment of $500,000 on the Separation Date and twelve additional monthly
payments of $125,000, payable in accordance with the Company’s normal payroll
practices. Mr. Puskar is and shall be an independent contractor with respect to
the Company for all purposes. Nothing herein shall be deemed to create an
employer-employee relationship between the Company or any of its affiliates and
Mr. Puskar.

Page 1 of 7



--------------------------------------------------------------------------------



 



          (b) Retirement Benefit Agreement. The Company shall continue to pay to
Mr. Puskar amounts and provide to Mr. Puskar benefits owed to him by the Company
under Articles III and V.A of the Retirement Benefit Agreement entered into
between the Parties, dated January 27, 1995, as amended to date (the “Retirement
Benefit Agreement”).
          (c) Continued Benefits. Following the Separation Date, Mr. Puskar and
his dependents shall continue to be eligible for coverage under the Company’s
health plans in accordance with the provisions of the Company’s Supplemental
Health Insurance Program for Certain Officers of Mylan Inc., as applicable to
Mr. Puskar.
          (d) Equity. All long-term equity incentive awards (including
restricted stock units and stock options) granted to Mr. Puskar that are
outstanding as of the Separation Date (“Eligible Awards”) will become vested as
of the Separation Date, (ii) any Eligible Award which is a stock option shall
remain outstanding and exercisable for the remainder of its term, and (iii) any
Eligible Award which is a restricted stock unit shall be settled in accordance
with the terms of the applicable award agreement.
          (e) Automobile. On or as soon as practicable following the Separation
Date, the Company shall transfer to Mr. Puskar (for no additional consideration)
the title to the automobile currently provided by the Company to Mr. Puskar for
his use.
          (f) Administrative Assistance. From the date hereof through the
Separation Date, the Company shall continue to provide Mr. Puskar with the use
of an office and administrative assistance. Following the Separation Date, the
Company shall provide up to 16 hours per week of administrative assistance by a
Company employee at Mr. Puskar’s home office in Morgantown, West Virginia or
such other location as is mutually agreed by the Parties.
     3. Payment of Fees and Receipt of All Benefits. Mr. Puskar acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all fees, reimbursable expenses, and any and all
other benefits and compensation due to Mr. Puskar by the Company and its
affiliates.
     4. Release of Claims. In exchange for the payments and benefits contained
in Section 2(a), 2(d), and 2(e) of this Agreement, Mr. Puskar, on behalf of
himself and his heirs, executors, administrators, successors and assigns, hereby
agrees to execute (and not revoke) the release of claims attached to this
Agreement as Schedule A (the “Release”) within five days following the
Separation Date (the date on which the release becomes irrevocable, the “Release
Effective Date”).
     5. Cooperation. Prior to the Separation Date, Mr. Puskar will cooperate in
full with the Company to effect a smooth and effective transition to whomever
will succeed Mr. Puskar. In addition, Mr. Puskar hereby agrees that he will
cooperate reasonably, at such times as do not interfere materially with
Mr. Puskar’s business or personal obligations, with any Releasees (as defined in
the Release) and/or their advisors in connection with any matter that could give
rise to any liability to a Releasee or their respective directors, officers or
employees, including without limitation the conduct of any inquiry, examination,
audit, investigation, correspondence,

Page 2 of 7



--------------------------------------------------------------------------------



 



negotiation, dispute, appeal or litigation. Such cooperation shall include
without limitation providing reasonable assistance to the directors, officers,
employees and representatives of the relevant Releasees during usual business
hours, subject to provision of reasonable notice. The Company shall reimburse
Mr. Puskar for all reasonable expenses and costs related to providing such
assistance, subject to appropriate documentation thereof. Nothing in this
provision is intended to prohibit Mr. Puskar from providing complete and
truthful testimony pursuant to any lawfully issued subpoena, court order,
discovery demand or similar legal process.
     6. Trade Secrets and Confidential Information/Company Property; Inquiries.
Prior to the Separation Date, Mr. Puskar will return all documents and other
items provided to Mr. Puskar by the Company, developed or obtained by Mr. Puskar
in connection with his service to the Company, or otherwise belonging to the
Company, including but not limited to the personal computer(s), Blackberry, and
any and all documents or electronic files. Mr. Puskar further represents that he
has not misused or disclosed and will not misuse or disclose any of the
Company’s confidential, proprietary, or trade secret information to any
unauthorized party. Furthermore, Mr. Puskar will abide by Mylan’s external
communication policy, such that in the event Mr. Puskar receives any media,
financial community or other third-party inquiries regarding the Company, he
will not respond (nor will he initiate any such contact) and will promptly
notify the Company’s Global Public Affairs Department at 724.514.1968 or
gpa@mylan.com.
     7. No Cooperation. Mr. Puskar agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as otherwise required by law.
Mr. Puskar agrees both to immediately notify the Company upon receipt of any
such subpoena or court order, and to furnish, within three (3) business days of
its receipt, a copy of such subpoena or other court order. If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Releasees, Mr. Puskar shall state no more than that he cannot provide
counsel or assistance.
     8. Non-disparagement. Unless compelled to testify as a matter of law,
Mr. Puskar agrees to refrain from any disparaging statements, including but not
limited to statements that amount to libel or slander, about the Company, its
subsidiaries and affiliated companies, and/or any of its or their employees,
officers, or directors, and/or any of the other Releasees including, without
limitation, the business, products, intellectual property, financial standing,
future, or other employment, compensation, benefit, or personnel practices of
the Company. Mr. Puskar further agrees to refrain from any disparaging
statements, including libel or slander, about any of the Releasees that pertain
to any personal or confidential matters that may cause embarrassment to any of
the Releasees, or may result in any adverse effect on the professional or
personal reputation of any of the Releasees. Unless compelled to testify as a
matter of law, the Company agrees not to permit its employees to make any
disparaging statements about Mr. Puskar; provided, however, that Mr. Puskar
acknowledges and agrees that the Company’s obligations under this Paragraph
extend only to the Company’s current senior executive officers and only for so
long as each of them is an employee of the Company.

Page 3 of 7



--------------------------------------------------------------------------------



 



     9. Breach. The Company reserves all legal and equitable rights, remedies
and causes of action available to the Company to enforce the provisions of this
Agreement. Mr. Puskar also acknowledges and agrees that Mr. Puskar’s compliance
with Sections 5 through 8 of this Agreement and Section IX of the Retirement
Benefit Agreement is of the essence. The Parties agree that if the Company
proves in a court of law or in arbitration that Mr. Puskar breached or will
breach any of these provisions, without limiting any other remedies available to
the Company, the Company shall be entitled to an injunction restraining
Mr. Puskar from any future or further breaches without regard to whether the
Company can establish actual damages from Mr. Puskar’s breach. Any such
individual breach or disclosure shall not excuse Mr. Puskar from his obligations
hereunder, nor permit him to make additional disclosures.
     10. No Admission of Liability/Compromise. Mr. Puskar and the Company
understand and acknowledge that this Agreement constitutes a compromise and
settlement of the Company’s position on the one hand, and any and all actual or
potential disputed claims by Mr. Puskar on the other. No action taken by the
Company or Mr. Puskar hereto, either previously or in connection with this
Agreement, shall be deemed or construed to be (a) an admission of the truth or
falsity of any actual or potential claims or (b) an acknowledgment or admission
by the Company or Mr. Puskar of any fault or liability.
     11. Costs. The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation of this Agreement.
     12. Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of Pennsylvania without reference
to the principles of conflicts of law thereof. Any controversy, dispute or claim
arising out of or relating to this Agreement, or the breach hereof, including a
claim for injunctive relief, or any claim which, in any way arises out of or
relates to, Mr. Puskar’s service to the Company or the termination of said
service (whether such dispute arises under any federal, state or local statute
or regulation, or at common law), including but not limited to statutory claims
for discrimination, shall be resolved by arbitration in accordance with the then
current rules of the American Arbitration Association respecting employment
disputes pertaining at the time the dispute arises, however, that either party
may seek an injunction in aid of arbitration with respect to enforcement of
Sections 5 through 8 of this Agreement or Section IX (Non-Competition) of the
Retirement Benefit Agreement from any court of competent jurisdiction. The
Parties agree that the hearing of any such dispute will be held in Pittsburgh,
Pennsylvania, and the parties shall bear their own costs, expenses and counsel
fees to the extent permitted by law. The decision of the arbitrator(s) will be
final and binding on all parties and any award rendered shall be enforceable
upon confirmation by a court of competent jurisdiction. Any arbitration
proceedings, decision or award rendered hereunder, and the validity, effect and
interpretation of this arbitration provision shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. Mr. Puskar and the Company expressly
consent to the jurisdiction of any such arbitrator over them.
     13. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Mr.

Page 4 of 7



--------------------------------------------------------------------------------



 



Puskar or made on his behalf under the terms of this Agreement. Mr. Puskar
agrees and understands that he is responsible for payment, if any, of local,
state, and/or federal taxes on the payments and any other consideration provided
hereunder by the Company and any penalties or assessments thereon. Mr. Puskar
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, interest, assessments, executions, judgments,
or recoveries by any government agency against the Company for any amounts
claimed due on account of (a) Mr. Puskar’s failure to pay or delayed payment of
federal or state taxes, or (b) damages sustained by the Company by reason of any
such claims, including attorneys’ fees and costs.
     14. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Mr. Puskar represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
     15. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
     16. Attorneys’ Fees. Except as otherwise prohibited by law, in the event
that either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
and reasonable attorneys’ fees incurred in connection with such an action. Such
costs and expenses shall be paid to the prevailing party no later than March 15
of the year following the year in which the legal action is resolved.
     17. Entire Agreement. This Agreement and the applicable provisions of the
Retirement Benefit Agreement represent the entire agreement and understanding
between the Company and Mr. Puskar concerning the subject matter of this
Agreement and Mr. Puskar’s service to and separation from the Company and the
events leading thereto and associated therewith, and supersede and replace any
and all prior negotiations, representations, agreements and understandings
concerning the subject matter of such agreements and Mr. Puskar’s relationship
with the Company.
     18. No Oral Modification. This Agreement may only be amended in a writing
signed by Mr. Puskar and a duly authorized representative of the Company.
     19. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

Page 5 of 7



--------------------------------------------------------------------------------



 



     20. Voluntary Execution of Agreement. Mr. Puskar understands and agrees
that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Mr. Puskar acknowledges that: (a) he has read this Agreement; (b) he
has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel; (c) he understands the terms and consequences of this Agreement and of
the releases it contains; and (d) he is fully aware of the legal and binding
effect of this Agreement. Mr. Puskar has not relied upon any representations or
statements made by the Company that are not specifically set forth in this
Agreement.

Page 6 of 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

                Dated: 9/22/09  By  /s/ Milan Puskar         Milan Puskar, an
individual                MYLAN INC.
    Dated: 9/22/09  By  /s/ Joseph F. Haggerty         Name:   Joseph F.
Haggerty        Title:   Senior Vice President and
Global General Counsel   

Page 7 of 7



--------------------------------------------------------------------------------



 



         

SCHEDULE A
RELEASE
          In exchange for the consideration contained in the Agreement entered
into between Mylan Inc. (the “Company”) and Milan Puskar (“Mr. Puskar”) dated as
of September 22, 2009 (the “Agreement”), Mr. Puskar agrees as follows:
          1. Release. Mr. Puskar, on behalf or himself and his heirs, executors,
administrators, successors and assigns, hereby knowingly and voluntarily
releases and forever discharges the Company, its subsidiaries, affiliates or
divisions and each of their current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, and predecessor and successor
corporations and assigns (collectively, the “Releasees”) from any and all
claims, complaints, charges, duties, obligations, demands, promises, agreements,
damages, liabilities, controversies or causes of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Mr. Puskar or his heirs, executors, administrators, successors or assigns ever
had, now have, or hereafter can, shall or may have against any of the Releasees
by reason of any matter, cause or thing whatsoever arising from the beginning of
time through the date Mr. Puskar executes this release (the “Release”).
     Mr. Puskar agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. Notwithstanding the foregoing, this Release does not extend to any
obligations incurred under the Agreement or the Retirement Benefit Agreement
between Mr. Puskar and the Company, any rights Mr. Puskar may have under any D&O
insurance policy maintained by the Company or any obligations for
indemnification or contribution. This release does not release claims that
cannot be released as a matter of law.
          2. Unknown Claims. Mr. Puskar acknowledges that he has been advised to
consult with legal counsel and that he is familiar with the principle that a
general release does not extend to claims that the releaser does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the Releasees.
Mr. Puskar, being aware of said principle, agrees to expressly waive any rights
he may have to unknown claims, as well as under any other statute or common law
principles of similar effect.
          3. Voluntary Execution of Release. Mr. Puskar executed this Release
voluntarily, without any duress or undue influence on the part or behalf of the
Company or any third party, with the full intent of releasing all of his claims
against the Company and any of the other Releasees. Mr. Puskar acknowledges
that: (a) he has read this Release; (b) he has been represented in the
preparation, negotiation, and execution of this Release by legal counsel of his
own choice or has elected not to retain legal counsel; (c) he understands the
terms and consequences of this Release and of the releases it contains; and
(d) he is fully aware of the legal and binding effect of this Release.

 



--------------------------------------------------------------------------------



 



          4. No Pending Lawsuits; Future Lawsuits. Mr. Puskar represents that he
has no lawsuits, claims, or actions pending in his name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
          5. Choice of Law. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of Pennsylvania without reference
to the principles of conflicts of law thereof.
          6. No Oral Modification. This Agreement may only be amended in a
writing signed by Mr. Puskar and a duly authorized representative of the
Company.
     IN WITNESS WHEREOF, Mr. Puskar has executed this Release on the date set
forth below.

     
 
  Dated:
 
   
Milan Puskar
   

2